Title: From John Quincy Adams to Abigail Smith Adams, 6 June 1810
From: Adams, John Quincy
To: Adams, Abigail Smith



My Dear Mother.
St: Petersburg 6. June 1810.

Captain Thomas of the Express, a vessel belonging to Mr: W. R. Gray arrived here a few days ago, and brought me your kind favour of 31. Decr: and 12. January—It was the second letter from you, that I have had the pleasure of receiving, and after several months of expectation gave me new reason for rejoycing at the final release of these regions from the chains of Winter.
The ship Horace, Captain Beckford, to which and to whom we are indebted for bringing us safely hither, after having been locked up nearly eight months by the Ice, is now about to sail upon her return home—Her voyage hitherto has been upon the whole highly prosperous, though as you have learnt from my letters to my brother, not without imminent perils, which with the blessing of Providence we escaped; and though during the Winter, the Captain has had the misfortune to lose three of his men, by the Small-pox. How she will accomplish her return voyage, is yet in the bosom of futurity—She has all my good wishes and prayers for her safety.
I have ordered a package of sheeting to be sent out by her; recommended to the care of Mr: Gray, and containing two pieces for you, two pieces for Mrs: Cranch, and two for Mrs: Welsh—This I think was the quantity for which I was commissioned—I hope you will find it in quality such as you desired.
The failure of Mr: Jackson’s Mission was naturally to be expected, as well from the transactions between the American and British Governments, which had immediately preceded it, as from the known character of the Negotiator. What the proceedings of the British Cabinet, towards America, since they have been informed of that event, I do not know—The king’s Speech to Parliament, professed a pacific disposition towards the United States; but there has been no relaxation of the British maritime system, as it was modified by the orders in Council of April 1809; and it is said that Mr: Jackson has not been recalled. The Marquis of Wellesley who is now the English Minister of Foreign Affairs, appears in his general political system not to differ much from Mr: Canning—Neither of them has discovered the disposition, upon which alone any Peace is to be expected, in Europe or upon the Ocean.
France on the other hand, and all the States directly under her influence and controul, have been keeping the measure of outrage and injury to our Commerce—They have not only condemned and confiscated our vessels and their cargoes, in France, in Spain, and in Naples, but they have formally stipulated by Treaty, that the American property imported into Holland, since the first of January 1809, shall be placed at the disposition of the French Emperor, according to the relations between France and the United States—France too has adopted the English practice of giving licences, and levying upon them an enormous tax—In this substitute for natural trade, both those nations, or rather their Governments find their account so well, that I see no prospect of any tolerated neutrality during the remainder of the present War, between France and England.
I have been much amused by your extract from the leaned labours of the analyzer, with his palpitations of heart, at the thoughts of the Russian Mission—This same Suspicion, which Mr: Pickering’s political ethics, have turned from a vice into a virtue, plays its votaries as foul tricks as any other heathen idol ever practised—It is not only perpetually leading them to false conclusions, but it mocks them with an image of their own profound sagacity—They hug themselves for their discoveries, and attribute to the superior keenness of their own eyes, the privilege of seeing what nobody else can perceive—when the real reason is, because there is nothing to be seen.
By the English newspapers, which from time to time I have the opportunity of seeing here, we have intelligence from America, much later than we can receive it directly. They are particularly assiduous in disseminating every thing, which has a tendency to injure and discredit us in the opinions of the European Nations—The Resolutions of the Massachusetts Legislature, on the subject of the Negotiation of Jackson, have had that effect in an eminent degree—The conclusion drawn from them on this Continent is, that the Americans are on the point of a civil War, between the partizans of France and of England—In France, the Emperor Napoleon, who upon newspaper publications and pamphlet satire upon himself, is irritable to an extreme, has been exasperated against America, more by the ribaldry upon himself, with which our presses, and legislative debates have teemed, than by any measure of our Government—In England, where the contempt which almost all parties affect for us, is merely a disguise for envy, malevolence, and fear, they recur to those Massachusetts and New-York Resolutions, as proofs of our national impotence, and at the same time of our Government’s partiality to France, and against them—Both parties are encouraged and confirmed in the policy of oppressing a Nation, so debilitated by internal dissensions, and the result is that we are made the common foot-ball of Europe—The English and French Newspapers have both announced, that the Standard of War against the Government of the Union, is ready to be raised in Massachusetts; but I think I know too much of the character and disposition of my Countrymen, for this to be possible—It is however certain that as regards our relations with the rest of mankind, the Massachusetts Legislature has taken the lead of a system diametrically opposite to that of the National Government—I am also well aware that the radical absurdity of the Massachusetts system, is yet a problem for the solution of Time—That it will eventually be demonstrated, to the conviction of all Mankind, every days experience more strongly convinces me—Austria—and Prussia, and Sweden, and even Russia, have learnt this lesson, at heavier cost than we have—My only concern is, lest in the instability of our humours, we should before we finish risk our Fortune’s upon the same stake which they have lost.
I have enjoyed my health here very well, except for five or six weeks in the latter part of the winter—My wife has been less fortunate, and suffers by a complaint in the head which has affected her hearing—The weather has at length become moderate, though we have had frost after the commencement of this Month—I indulge the hope that as the Summer advances, her health will be restored. The severity of the Climate has also been peculiarly sensible to Mr: Gray—The rest of us, have had as good a portion of health as could be expected. We have hitherto been altogether in lodgings at a Public House—I am now about to move; and the family will be separated, as I have not been able to procure apartments which could accommodate us all—Mr: Everett and Mr: Gray, take separate lodgings for themselves—I shall very much regret the loss of their Company—Mr: J. S. Smith, the son of General Smith of Baltimore, pass’d the Winter principally in Sweden, and arrived here in March.—He intends going next week upon a tour of six weeks or two months to Moscou, and in the ensuing autumn purposes proceeding to France—We find him a very amiable and pleasing young man—
I remain faithfully your’s
A.